DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Hosek (US 2009/0162179) fails to teach the claimed vacuum module. However, it is noted that the claimed vacuum module was not shown in the Figures of the claimed invention. It is noted that the vacuum module was merely recited in the original specification [0015] as a structure used for retaining wafer 130. The prior art of Hosek recites the vacuum isolation barrier 520 in [0087] and [0088]. See also Fig. 18 and 20 where the vacuum isolation barrier is affiliated with the wafer chuck 504 and thus is used to retain the wafer.
Claims  8 and 13 were amended to clarify that the pins are elevating. This is taught in Inofer et al (US 2018/0130694) where lift pins/actuation pins are taught in [0064].
Claim 13 was also amended to recite a front nozzle that supplies processing fluid to the front and backside of the wafer. The primary prior art of Hipp et al (US 2017/0148652) where nozzles 25,27 supplies fluid to the front side of the wafer see Fig. 1 and in Figure 2 backside nozzles 6, 24 are provided.
The amendment of claims 8 and 13 necessitated the withdrawal of the prior art of Kaba et al (US 2017/0092530) used to reject these claims as Kaba et al does not teach elevating pins. Kaba et al is still used, however, to reject claim 16 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9-12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp et al (US 2017/0148652) in view of Hosek (US 2009/0162179). 
Regarding claim 1:	 An apparatus for performing a wafer spin process, the apparatus comprising: a base member (frame part 44) including a plurality of first magnetic components; a rotatable member (base body 10) disposed over the base member and including a plurality of second magnetic components; and a wafer guide (plate 28) disposed over the rotatable member for holding a wafer W.  See [0035] and the discussion of magnetic rotor 17 and stationary magnet [0049].

The teachings of Hipp et al were discussed above. The prior art of Hipp et al fails to teach wafer guide includes a vacuum module for retaining the wafer over the rotatable member.
 See [0088] of Hosek et al where a vacuum isolation barrier 520 is placed between the motor armature 540 and the magnet array 524. The magnet array is mounted directly to the rotation shaft 542. This allows for direct drive coupling into vacuum systems. The prior art of Hosek recites the vacuum isolation barrier 520 in [0087] and [0088]. See also Fig. 18 and 20 where the vacuum isolation barrier 520  is affiliated with the wafer chuck 504 and thus is used to retain the wafer.
The motivation to modify the apparatus of Hipp et al with vacuum systems to enhance the support of the wafer to the rotatable member as suggested by Hosek. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hipp et al with the vacuum module as suggested by Hosek et al.
Regarding claim 2:	The apparatus of claim 1, wherein the rotatable member is electromagnetically coupled to the base member.  See [0035] and [0049] of Hipp et al.

Regarding claim 3:	 The apparatus of claim 1, wherein the rotatable member is magnetically levitated from the base member when the wafer spin process is performed.  See the discussion of magnetic levitation in [0035] of Hipp et al.

Regarding claim 6:	The apparatus of claim I, further comprising a plurality of first pins 19 of Hipp et al at an edge of the wafer guide for confining the wafer.  

Regarding claim 9:	 The apparatus of claim 1, further comprising a passage penetrating into the base member, the rotatable member, and the wafer guide.  See Fig. 2 of Hipp et al.

Regarding claim 10:	The apparatus of claim 9, wherein the first magnetic components encircles the passage.  See Fig. 2 of Hipp et al.

Regarding claim11:	 The apparatus of claim 9, wherein the second magnetic components encircles the passage.  See Fig. 2 of Hipp et al.

Regarding claim 12:	 A system for performing a wafer spin process, the system comprising: a chamber 15; and an apparatus disposed in the chamber, the apparatus comprising: a base member comprising a plurality of first magnetic components; a rotatable member disposed over the base member and comprising a plurality of second magnetic components; and a wafer guide disposed over the rotatable member for holding a wafer.  See the rejection of claim 1.

Regarding claim 14:	 The system of claim 12, wherein the apparatus further comprises a passage penetrating the base member, the rotatable member, and the wafer guide.  See Fig. 2 of Hipp et al.
Regarding claim 15:	 The system of claim 14, further comprising a second nozzle 6 disposed in the passage for spraying a liquid or a gas on a back side of the wafer.  See Fig. 2 of Hipp et al.

Regarding claim 17:	 The system of claim 12. wherein the rotatable member is electromagnetically coupled to the base member.  See [0035] of Hipp et al and the discussion of magnetic rotor 17 and stationary magnet [0049] of Hipp et al.

Regarding claim 20:	 The system of claim 12, wherein the apparatus further comprises a plurality of first pins 19 at an edge of the wafer guide for confining the wafer.  See Fig. 2 of Hipp et al.

Claims 4, 5, 8, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp et al (US 2017/0148652) in view of Hosek (US 2009/0162179) as applied to claims 1-3, 6, 9-12, 14, 15, 17, and 20 and in further view of Inhofer et al (US 2018/0130694).
The teachings of Hipp et al as modified by Hosek were discussed above. The prior art of  Hipp et al recited magnets in [0035] and [0049] but fails to specifically recited electromagnets or coils as recited in claims 4 and 18. Furthermore, the prior art of Hipp et al fails to teach superconducting magnets as recited in claims 5 and 19.
The prior art of Inhofer et al teaches a magnetically levitated and rotated second chuck portion 116 (wafer guide) and first chuck portion (base member) 114 having a magnetic drive system 118 see [0071]. Inhofer et al also teaches electromagnetic coupling in [0014], [0067], and [0068], [0072], [0074], [0088]. Therein electromagnets and electromagnetic coils are discussed as being used to ensure the magnetic levitation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hipp et al with the suggestion of using particularly electromagnets and coils as taught by Inofer et al.
Regarding claim 8 and 13:	Hipp et al teaches gripping pins 19 but fails to teach elevating pins. The prior art of Inofer et al teaches elevating pins (lift pins/actuation pins) as recited in [0064]. According to Inofer et al the motivation to further modify the apparatus that results from the combined teachings of Hipp et al and Hosek is to help transfer the substrate to/from the holder and chamber. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus that results from the combined teachings of Hipp et al and Hosek to provide elevating pins as suggested by the prior art of Inofer et al.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hipp et al (US 2017/0148652) in view of Hosek (US 2009/0162179) as applied to claims 1-3, 6, 9-12, 14, 15, 17, and 20 and in further view of Kaba et al (US 2017/0092530).
The teachings of Hipp et al as modified by Hosek were discussed above. 
The prior art of modification fails to teach:
	 The system of claim 12, wherein the chamber further comprises a drain to exhaust waste liquid or gas.  

The prior art of Kaba et al teaches a substrate manufacturing apparatus where in [0068] an exhaust device is discussed as being provided to exhaust the process fluids. The motivation to modify the apparatus resulting from the combined teachings of Hipp et al and Hosek with teaching to provide a drain as suggested by Kaba et al is to exhaust the used process fluids.. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the combined teachings of Hipp et al and Hosek with the drain as suggested by Kaba et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amano et al (US 2011/0308067) teaches a positioning apparatus with a rotating holder 44 with a vacuum to retain the wafer see Figs. 1 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716